[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                           MEMORANDUM DECISION
                               IN MANDAMUS
Relator, Johanna Cox, has filed this original action requesting this court to issue a writ of mandamus ordering respondent, Industrial Commission of Ohio, to vacate its order terminating compensation for temporary total disability, and to issue an order granting continued compensation, or, in the alternative, to issue an order that terminates temporary total disability no earlier than the date of the evidentiary hearing at which the commission found the disability permanent.
This matter was referred to a magistrate of this court pursuant to Civ.R. 53(C), and Section (M), Loc.R. 12 of the Tenth District Court of Appeals. The magistrate issued a decision, including findings of fact and conclusions of law, and recommended that this court grant a writ of mandamus. No objections have been filed to that decision.
As there have been no objections filed to the magistrate's decision, and as it contains no error of law or other defect on its face, and based on an independent review of the file, this court adopts the magistrate's decision.
Relator's request for a writ of mandamus is granted, directing the commission to vacate its order terminating temporary total disability, to order payment of temporary total disability to April 28, 1998, and to continue payments of temporary total disability pursuant to the usual rules until lawfully terminated.
Writ of mandamus granted.
BOWMAN, J., and LAZARUS, P.J., concur.